DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed August 10, 2021, have been fully considered and are persuasive.  The rejection of claims 19-42 has been withdrawn. 
Allowable Subject Matter
Claims 19-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 19-34, the prior art of record, whether taken individually or in combination, when considered in light of the claimed invention as a whole, fails to disclose or render obvious a driver configured to drive the modulator based on the data signal and apply a bias voltage to the modulator, the bias voltage corresponding to a phase difference between the first light and the second light based on an angle indicated by the control signal.
Regarding claims 35-42, the prior art of record, whether taken individually or in combination, when considered in light of the claimed invention as a whole, fails to disclose or render obvious the steps of driving a modulator based on the data signal and applying a bias voltage to the modulator, the bias voltage corresponding to a phase difference between the first light and the second light based on an angle indicated by the control signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERRY M BLEVINS/Primary Examiner, Art Unit 2883